NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         FEB 23 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

WILLIAM JAMES MATHEW WALLACE                    No. 20-55519
II,
                                                D.C. No. 2:20-cv-01320-FMO-GJS
                Plaintiff-Appellant,

 v.                                             MEMORANDUM*

DEPARTMENT OF CORRECTIONS AND
REHABILITATION; et al.,

                Defendants-Appellees.

                    Appeal from the United States District Court
                       for the Central District of California
                   Fernando M. Olguin, District Judge, Presiding

                           Submitted February 17, 2021**

Before:      FERNANDEZ, BYBEE, and BADE, Circuit Judges

      California state prisoner William James Mathew Wallace II appeals pro se

from the district court’s order dismissing his 42 U.S.C. § 1983 action for failure to

comply with a court order. We have jurisdiction under 28 U.S.C. § 1291. We



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for an abuse of discretion. Pagtalunan v. Galaza, 291 F.3d 639, 640 (9th

Cir. 2002). We affirm.

      The district court did not abuse its discretion by dismissing Wallace’s action

under Federal Rule of Civil Procedure 41(b) because Wallace failed to comply

with the district court’s order to amend his in forma pauperis application despite

being warned that failure to comply would result in dismissal. See id. at 642-43

(discussing factors to consider in determining whether to dismiss under Rule 41(b)

for failure to comply with a court order).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Wallace’s motion to appoint counsel (Docket Entry No. 13) is denied.

      AFFIRMED.




                                             2                                    20-55519